Title: From George Washington to Lafayette, 25 March 1787
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



My Dear Marquis,
Mount Vernon March 25th 1787

Since writing you a hasty letter in November last, by a vessel which was then passing my door, I have been honored with your kind and obliging favor of the 26th of October; for the affectionate sentiments with whch it is replite I pray you to accept my warmest and most grateful acknowledgments and the strongest assurances of everlasting Friendship. I am writing to you my Dear Sir but where will the letter find you? In Crimea, Constantinople, or the Archepelago? or will it await your return to Paris? About this time you must according to your account be setting out for the first, to make the tour of the latter. If it should get to your hands before, or during the interview you will [have] with her imperial majesty it will afford you an opportunity of informing her personally, that the request she made to you of obtaining an Indian Vocabulary is in a proper train for execution. I have the strongest assurances from both General Butler who is now superintendant of Indian affairs and residing on the Ohio, and Mr Hutchins the Geographer who is also employed in that Country that they will delay no time nor spare any pains to make it as perfect as they can. As soon as I receive, I will forward it to you.

I fear this long trip will be a means of postponing your visit to this Country to the very great regret of all your friends and particularly so to me who would wish to see you once more before I go in search of Elisseum. you will long ere this have heard of the Insurrections in the State of Massachusetts—to trace the causes of them would be difficult, and to detail their progress would be unnecessary as the steps taken by that government and the proceedings generally are very minutily related in the public gazettes with which I am informed you are regularly supplied. I shall therefore proceed to the more pleasing part of the business and inform you that the tumults are at an end [and] the principals fled to Canada—It is apprehended however that an act of the Legislature disfranchising [those] who were aiding or abetting, is pregnant with as much evil as good, as the operation is too extenciv.
These disorders are evident marks of a defective government; indeed the thinking part of the people of this Country are now so well satisfied of this fact that most of the Legislatures have appointed, & the rest it is said will appoint, delegates to meet at Philadelphia the second monday in may next in general Convention of the States to revise, and correct the defects of the federal System. Congress have also recognized, & recommended the measure. What may be the result of this meeting is hardly within the scan of human wisdom to predict—It is considered however as the last essay to support the present form.
Your endeavors my dear Marquis to serve this Country are unremitted, the letter from the Minister to Mr Jefferson (who I am happy to find is so much respected and esteemd at the Court of France) which you had the goodness to send me, is a recent instance of it. & I wish the conduct of the States may entitle them to a continuation of your good offices as I also do that the Protestants may be grateful for the reliefs you have afforded them.
The dutch though a Phlegmatic people have been too long quarrelling to come now to blows and if matters there can be settled without it the probability is that the tranquellity of Europe may be of some continuance unless the disagreement betwen the Russians and Turks should become more serious. It seems almost Nugatory to dispute about the best mode of dealing with the Algarines when we have neither money to buy their friendship nor the means of punishing them for their depredations

upon our people & trade. If we could command the latter I should be clearly in sentiment with you and Mr Jefferson, that chastisement would be more honorouble, and much to be prefered to the purchased friendship of these Barbarians—By me, who perhaps do not understand the policy by which the Maritime powers are actuated it has ever been considered as reflecting the highest disgrace on them to become tributary to such a banditti who might for half the sum that is paid them be exterminated from the Earth. This want must turn our faces from the Western Ports, even it should be found that we have not been the first infractors of the Treaty. To investigate this matter, as their have been crimination on both sides, the Secretary for Foreign affairs is now employed.
General Greene’s death is an event which has given such genl concern and is so much regretted by his numerous friends that I can scarce persuade myself to touch upon it even so far as to say that in him you lost a man who affectionately regarded & was a sincere admirer of you.
Tho’ last mentioned, it is among my uppermost thought to thank you once more, my dear Marquis for the valuable animals you sent me under the care of Mr Campion and to request my dear friend that you will let me know the cost of them that I may remit the amount for be assured I have had it in contemplation to give you more than the trouble of procuring them.
I have lately lost a Brother (Colo. John Auge Washington which I mention to account for the black Seal of this letter) the rest of my friends, and every individual in this Family are tolerably well and join most cordeally in every vow that can contribute to the health and happiness of Madam La Fayette your self and family—Esqr. Tab will soon be able to offer you his own homage as he begins to write very prettily—I have no expression that can convey to you the warmth of my friendship and the affectionate attachment I have to you. Adieu believe me ever yr

G. Washington.


P.S. Mr Campion observing that red birds were not among the feathered tribe of France—and the wood or summer duck were very rare their I send you too pair of the latter & several of the former which the Capt. Atkinson who is bound for Havre de gras has promised his care of.

